DETAILED ACTION

	This action is responsive to arguments filed 03/03/2022 and interview held 03/22/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. 	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Goldberger (8,810,462) as modified by Kim (2016/0134008).	As to claim 1: Goldberger teaches a laminated glazing comprising:
a first substrate including an outer face and an inner face (figure 1A, 1B, 110, top section);
one or more interlayer disposed on the inner face of the first substrate (120);
a second substrate disposed on the one or more interlayers (110, bottom section); and
at least one data transponder device comprising an antenna and an integrated circuit disposed on at least one of the one or more interlayers, said one or more interlayers being placed in between the first and second substrate (150, 140, 130, situated inside of 120 interlayers),
wherein the at least one data transponder device is configured to communicate data wirelessly with a detecting device or a mobile device and provide selective reading of the transponder device (column 1, lines 11-19).
Kim teaches an antenna device which is used in conjunction with the heating device of a vehicle window (paragraph 0023) which is an NFC device (paragraph 0003).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Goldberger with the teachings of Kim so that the appropriate optical band of frequency for the situation might be used (Kim, paragraph 0004), depending on the task the antenna is envisioned to be used for, thereby improving the flexibility of the device.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Goldberger such that the antenna of Goldberger is an NFC antenna so that a commonly used frequency antenna can be utilized, thereby improving the types of devices the invention can communicate with.  It is clear from Goldberger than different types of antenna frequencies are desirable (column 1, lines 38-42), and that an RFID antenna would work, is known in the art, and would not take undue testing.
Goldberger teaches an NFC device, but does not specifically use the terminology RFID device.
Thrasher teaches that an NFC device is a branch of RFID, and the range of RFID frequencies entirely overlaps that of NFC’s domain.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Goldberger with the teachings of Thrasher because the terminology RFID is less narrow than the NFC terminology discussed in Goldberger, and therefore Goldberger teaches an RFID device that specifically operates on the NFC frequency spectrum.

Response to Arguments
	The arguments as to claim 1 are repeated in the previous action and were discussed in the interview held 03/22/2022.
	The applicant’s arguments with respect to claim 2 are considered persuasive.

Allowable Subject Matter
Claims 2, 4-16, 18, 20-21, 23, 25029, 31-35 and 37-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not fairly teach or suggest the limitations of claim 2, specifically that the heating elements are positioned around the data transponder device at a pre-determined distance therein to provide a local heating of a region around the antenna to improve readability of the data transponder, in view of all other limitations present in the claims.
Goldberger (8,810,462) teaches an embedded rigid element in a windshield which is cut to be spaced away from the local heating region, and thereby it does not improve readability of the data transponder.
Ogino (2007/0120756) teaches that a transponder is laid upon a windshield, in the same location as a heating region.  This heating region does not improve readability of the data transponder, but instead is not interrupted by it.
Kim (2016/0134008) teaches a collocated heating mesh and antenna grid, but as the elements are not separate, and therefore not improving readability of the other.
Lu (2017/0106634) does not teach a windshield element.
Mitari (2020/0321301) teaches a semiconductor device, and does not teach a windshield element.
Claims 4-16, 18, 20-21, 23, 25029, 31-35 and 37-40 depend upon claim 2, and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TARDIF whose telephone number is (571)270-7810.  The examiner can normally be reached on M-F 9:30-6:30.  If the examiner cannot be reached by telephone, he can be reached through the following email address: david.tardif@uspto.gov
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID TARDIF
Examiner
Art Unit 2876


/DAVID TARDIF/
Examiner, Art Unit 2876
david.tardif@uspto.gov




/MICHAEL G LEE/Supervisory Patent Examiner, Art Unit 2876